internal_revenue_service department of the treasury number release date index no p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom p si plr-119415-99 date date re legend spouse grantor_trust trust trust child child child dollar_figurex dear this is in response to your submission of date requesting an extension of time under sec_301_9100-1 of the procedure and administration regulations to make an allocation of grantor’s remaining generation-skipping_transfer gst tax exemption to three irrevocable trusts grantor established three irrevocable trusts trust trust and trust on october one trust for the benefit of each of grantor’s three children child child and child and their issue other than different beneficiaries the terms of each of the trusts are virtually identical grantor transferred dollar_figurex to each trust at the same time grantor’s spouse spouse also transferred dollar_figurex to each trust spouse died on date spouse’s estate filed a federal gift_tax_return for calendar_year on date reporting the transfers to the three trusts grantor also filed a federal gift_tax_return for calendar_year on date reporting the transfers to the three trusts neither grantor nor spouse’s executor made any allocation of their available gst_exemption with respect to their separate transfers to trust trust and trust under the terms of trust trust and trust the entire net_income or one- half until the child reaches age of each trust will be paid to or applied for the benefit of the respective child of grantor and spouse upon each child reaching age that child may withdraw that amount of principal from the trust that is in excess of the amount that can pass to that child’s issue exempt from the generation-skipping_transfer_tax that is in effect at that time upon the death of each child the remaining corpus of that child’s trust will pass to or for the benefit of that child’s issue if there are no such plr-119415-99 issue distribution will be made to the child’s spouse if living otherwise to other issue of the grantor or in accordance with the local state laws of intestacy in in the course of reviewing the estate plan the failure of both grantor and spouse to make the allocation of their respective gst exemptions with respect to the trust trust and trust was discovered as part of the underlying ruling_request grantor represents that grantor will allocate dollar_figurex of grantor’s gst_exemption to each of trust trust and trust sec_2601 imposes a tax on every generation-skipping_transfer under a of the tax_reform_act_of_1986 the act the tax applies to all generation- skipping transfers made after date under b of the act and sec_26_2601-1 of the generation- skipping transfer_tax regulations the gst tax will not apply to any generation- skipping transfer under a_trust that was irrevocable on date sec_2631 provides for a gst_exemption of dollar_figure which each individual or in the case of an estate the individual’s executor may allocate to any property with respect to which such individual is the transferor for gst purposes under sec_2632 the allocation may be made at any time on or before the date prescribed for filing the individual's estate_tax_return including extensions under sec_2632 any portion of an individual gst tax exemption not allocated within the time prescribed in sec_2632 is allocated in accordance with that section sec_2642 provides valuation rules for gifts for which the transferor has made an allocation of the gst_exemption on a timely filed gift_tax_return sec_2642 provides valuation rules for allocations not made on a timely filed gift_tax_return sec_26_2632-1 states that an allocation of a gst_exemption to property transferred during the transferor’s lifetime other than a direct_skip is made on form_709 the allocation must clearly identify the trust to which the allocation is being made the amount of gst_exemption allocated to it and if the allocation is late or if an inclusion_ratio greater than zero is claimed the value of the trust assets at the effective date of the allocation under sec_301_9100-1 of the procedure and administration regulations the commissioner may grant a reasonable extension of time to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i if the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and granting relief will not prejudice the interests of the government plr-119415-99 sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-1 sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish that the taxpayer acted reasonably and in good_faith and granting relief will not prejudice the interests of the government sec_301_9100-3 section b of the act generally subjects to the gst tax regime transfers under trusts that were created or became irrevocable after date the section does not otherwise prescribe a due_date for an allocation of gst_exemption that would be effective as of the date of the transfer to the trust if the transfer was made after date and a gift_tax_return reporting the transfer was due and timely filed on or prior to date the date of enactment of the statute accordingly in this case the time for filing an allocation of the gst_exemption with respect to the transfer in trust made after date that is effective as of the date of the transfer is not prescribed by the statute because a gift_tax_return reporting the transfer was due and filed timely prior to the enactment of the statute based solely on the facts submitted and the representations made we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been satisfied therefore an extension of time to make an allocation effective as of date of grantor’s available gst_exemption with respect to grantor’s transfers to trust trust and trust is granted until days from the date of this letter except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent copies of this letter should be attached to the election copies are attached for that purpose sincerely yours paul f kugler assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
